Citation Nr: 1620107	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran had active military service from April 1964 to March 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan. 

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in July 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a single disability, a fracture of the right fibula, with degenerative changes of the right ankle, evaluated as 20 percent disabling. 

2.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, post-service medical records have been obtained, to the extent available.  The Veteran stated he was in receipt of Social Security Administration (SSA) disability benefits.  VA contacted SSA in February 2012 to request any available medical records.  In a March 2012 reply, SSA noted that all such records had been destroyed and were therefore unavailable.  The Board finds that no additional evidence which may aid the Veteran's claim or might be pertinent to the bases of the claim has been submitted, identified or remains outstanding.  The duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a July 2012 Board remand, an April 2015 VA examination discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide this claim.   

There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case.  The Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


TDIU

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disability.  The Veteran is currently service-connected for a single disability, the residuals of a fracture of the right fibula, with degenerative changes of the right ankle, evaluated as 20 percent disabling. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran's highest combined disability evaluation is his current 20 percent evaluation for residual ankle disability status post a right fibula fracture.  Although the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be considered whether the Veteran's disability precludes him from engaging in substantially-gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it is now clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

In this case, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disability (fracture of right fibula with degenerative changes in the right ankle) renders him unable to work.  He completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), which indicated that his service-connected disability affected his full-time employment beginning in June 2000, and that he last worked full-time as of that month.  His last occupation was that of a driver.  He noted that he completed four years of high school and one year of college.

Turning to the medical evidence of record, a May 2009 VA examination report noted that the Veteran was disabled secondary to the right lower extremity, as well as by other medical problems.  The Veteran ambulated with the assistance of a cane for short distances (50 yards).  For longer distances, the Veteran reported using a wheelchair.  While his activities of daily living were not affected, to include driving, his work was limited.  He was diagnosed with a right fibular fracture, which had healed with acceptable alignment, with well-maintained fibular length.  Also noted was severe swelling of the right lower extremity, likely related to peripheral vascular disease (PVD) with chronic vascular color changes and ulcerations.  These other comorbidities, per the examiner, were likely the cause of the Veteran's functional limitations.

During the Veteran's Board hearing, he testified that he used a scooter all the time, and testified that the need for the use of the scooter was specifically-related to his service-connected disability.  See August 2010 Transcript, p. 5.  The Veteran's non-service-connected disorders were not discussed.

VA treatment records dated in 2010 through 2012 reflect that the veteran was treated for severe, pitting edema of the bilateral lower extremities with black discoloration.  These symptoms were attributed to venous insufficiency, varicose veins, peripheral vascular occlusive disease, and, lymphedema.  The veteran developed stasis dermatitis, xerosis, and skin disorders.  He required treatment for ulcerations of the lower legs at times.

An additional VA examination report, authored in April 2012, noted diagnoses of right lateral malleolus fracture, healed, with no malunion or non-union, and minimal right ankle arthritis.  Aside from the initial, in-service injury, the Veteran denied any other surgical procedure to that area.  His complaints essentially echoed those of the prior examination.  Following objective testing, it was noted that the Veteran's functional loss consisted of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability, and interference with sitting, standing, and weight-bearing.  Severe edema was indicated as well.  The Veteran used assistive devices, such as a wheelchair, caine, and walker.  Functional loss, however, did not rise to the level by which the Veteran would have been equally-served by amputation with prosthesis.  The Veteran's overall condition did have an impact on his ability to work, in that the Veteran used to stand for an hour at a time in one former occupation, and that, as a driver, his right leg would swell to the point that it interfered with his ability to operate a vehicle.

With regard to his TDIU claim, however, the examiner pointed out that it was less likely than not that the Veteran's right ankle facture and arthritis necessitated the need for a scooter or wheelchair.  It was more likely than not that the Veteran's chronic edema and vascular changes were the cause, as well as his overall disability given his current and past body habitus.

The Veteran was next afforded a VA examination to assess the severity of his disability, as well as his employability, in April 2015.  At that time, the Veteran reported that he was unable to lift his legs to walk, and stated that his lower extremities were always swollen, bilaterally.  

The examiner opined that, by 2008, the Veteran was diagnosed with bilateral venous insufficiency, and that he was not able to walk at that time due to bilateral leg weakness and peripheral edema.  The examiner went on to state that the cause of the Veteran's venous insufficiency was idiopathic (per a review of the medical record).  The examiner opined that the Veteran was not able to work in any capacity.  

The examiner specifically opined that it was "100 percent for certain that the Veteran is not able to work due to bilateral leg weakness and persistent venous vascular insufficient that results in peripheral vascular edema in both legs."  The examiner further opined that the reason the Veteran was unable to work was not due to his service-connected disability, as his healed right fibular fracture did not cause bilateral leg weakness or PVD.  While the Veteran was deemed unable to work in any capacity, the reason was not attributable to a service-connected, healed fracture.

In recognition of the severity of and impairment caused by residuals of his service-connected fibular fracture, to include ankle disability, the Veteran carries a current evaluation of 20 percent, which is indicative of moderate disability pursuant to 38 C.F.R. § 4,71(a), Diagnostic Code 5262.  However, the preponderance of the competent medical evidence is against the conclusion that it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disability alone precludes him from engaging in substantially-gainful employment.  

Indeed, the Veteran's disability may have impeded his performance as a factory worker or driver, or for any occupation which required much standing, walking, or physical exertion.  However, each VA examiner of record has stated that the Veteran's unemployability is not related to his healed, service-connected right fibula fracture.  Instead, each has indicated that that the Veteran's varicose veins, venous insufficiency, PVD with severe pitting edema, and other circulatory lower extremity disorders were the cause of his occupational difficulty.  

Regarding the Veteran's level of education, it would appear that he satisfactorily completed 13 years of scholastic studies, per his TDIU claim (VA Form 21-8940, September 2014).  Further, it is evident from the record that the Veteran completed nearly three years of honorable service in the military, and that he maintained gainful employment post-service.  The Board finds no evidence that the Veteran's education, or lack thereof, would create an impediment to occupation.  However, such is not at issue here.  It has been determined that the Veteran is indeed unemployable, though not as a result of his service-connected disability.

The Board acknowledges the Veteran's assertions, to include his Board hearing testimony, that he is unable to work due solely to his service-connected disability. The Board must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert.  

In this case, the Veteran is competent to report symptoms such as right ankle pain, as well as limitation of motion and difficulty with standing and ambulation, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  These lay statements are competent, but the lay statements as to the cause of the Veteran's inability to work are less persuasive than the medical opinions, which are the most probative evidence of record.  Those medical opinions, as noted above, establish that bilateral lower extremity circulatory deficits, rather than a service-connected right lower extremity orthopedic disability, render the Veteran unemployable.  The probative medical evidence also establishes that the bilateral lower extremity circulatory disorders which render the Veteran unable to lift his legs, and therefore unable to engage in any occupation for which he has experience, are not etiologically related to a service-connected disability.

As such, the Board finds that the Veteran's assertions as to the basic cause of his unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disability does not preclude him from obtaining substantially-gainful employment due to functional impairment.  The Veteran's lay statements that right ankle pain preclude him from securing and maintaining substantially-gainful employment are outweighed by the unfavorable medical evidence that bilateral lower extremity disorders unrelated to a service-connected right fibula and ankle disability, caused the Veteran's unemployability. See, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)(probative value of lay evidence decreases when medical complexity increases).  

Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization for the service-connected right leg orthopedic disability, which might serve as a predicate for a finding of unemployability.  The record indicates that the Veteran was not hospitalized for his service-connected disability during the appellate period.  See VA Form 21-8940, September 2014.    

Here, the Veteran's service-connected disability is not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected condition rendered him individually unable to follow any substantially gainful occupation.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted in this case.

The Board is sympathetic to the Veteran, and acknowledges his frustration with his current medical problems.  Unfortunately, the criteria for entitlement to a TDIU rating are not met.  As discussed in detail above, the Board has found that the Veteran's service-connected right leg fracture residuals with right ankle disability alone, separate from his other lower extremity disorders, does not result in the inability to find and/or maintain substantially gainful employment.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  As such, the appeal is denied.


ORDER

A total disability rating based on individual unemployability (TDIU) is denied.





____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


